MEMORANDUM OPINION
                                           No. 04-12-00588-CV

                          IN RE KILLAM RANCH PROPERTIES, LTD.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 3, 2012

PETITION FOR WRIT OF INJUNCTION DENIED

           On September 12, 2012, relator filed a petition for writ of injunction. On September 13,

2012, this court requested a response from the respondent and real parties in interest and granted

relator’s request for interim relief. We have determined that relator is not entitled to the relief

sought. Therefore, the petition for writ of injunction is DENIED. TEX. R. APP. P. 52.8(a).



                                                           PER CURIAM




1
  This proceeding arises out of Cause No. 2007-CVQ-1680-D3, styled Killam Ranch Properties, LTD. v. Webb
County, Texas, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Michael P. Peden
presiding.